OPINION

                                        No. 04-08-00353-CR

                                      Adrian Luis BRISEÑO,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2005-CRS-000704-D4
                              Honorable O.J. Hale, Jr., Judge Presiding

Opinion by:      Rebecca Simmons, Justice

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebecca Simmons, Justice

Delivered and Filed:     May 20, 2009

AFFIRMED

           Appellant Adrian Luis Briseño was convicted by a jury of sexual assault, despite his

consent defense, and assessed a term of ten years in the Institutional Division of the Texas

Department of Criminal Justice. Briseño’s sentence was suspended and probated, and he was

placed on community supervision subject to his compliance with certain conditions. On appeal,

Briseño argues that (1) the evidence showing that the admitted sexual relations were without the
                                                                                      04-08-00353-CR

victim’s consent was legally insufficient to prove his guilt beyond a reasonable doubt and (2) the

community supervision conditions imposed by the trial court are invalid.             We affirm the

judgment of the trial court.

                                                FACTUAL BACKGROUND

            “Lettie,” 1 Briseño’s victim, entered the United States illegally in 2003 with her minor

children. To support her family, Lettie cleaned houses. On about May 3, 2005, she began a new

job as a dishwasher at Briseño’s restaurant; Lettie also agreed to clean Briseño’s house. On May

5th, Briseño’s wife picked up Lettie to clean the Briseños’ house and took Lettie back home

afterwards. On May 10th, Briseño picked up Lettie from her home and drove her to his house to

clean it. As they were entering the house, Briseño assured Lettie that his wife was at home,

though she was not, and told Lettie to start cleaning. At trial, Briseño and Lettie both testified

that, once inside the house, Briseño and Lettie had sexual relations. Briseño insisted their

interaction was consensual, but Lettie testified she did not give her consent and Briseño raped

her.

                                     SUFFICIENCY OF EVIDENCE ON CONSENT

            In his first issue, Briseño argues that the State’s evidence—showing that his sexual

encounter with the victim was without her consent—is legally insufficient.

A. Standard of Review

            When reviewing an assertion of legal insufficiency, we examine “the evidence in the light

most favorable to the prosecution” and determine whether “any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443
U.S. 307, 319 (1979); accord Sells v. State, 121 S.W.3d 748, 754–55 (Tex. Crim. App. 2003).

We do not substitute our judgment for that of the jury. Hardy v. State, 246 S.W.3d 290, 295
1
    At trial, the victim was referred to as “Lettie” to protect her identity.

                                                                2
                                                                                   04-08-00353-CR

(Tex. App.—Houston [14th Dist.] 2008, pet. ref’d). “The jury is the exclusive judge of the

credibility of witnesses and of the weight to be given testimony, and it is also the exclusive

province of the jury to reconcile conflicts in the evidence.” Wesbrook v. State, 29 S.W.3d 103,

111 (Tex. Crim. App. 2000) (en banc); accord TEX. CODE CRIM. PROC. art. 38.04 (Vernon 1979).

Further, we resolve any inconsistencies in witness testimony in favor of the verdict. Johnson v.

State, 815 S.W.2d 707, 712 (Tex. Crim. App. 1991).

B. Sexual Assault

       Sexual assault occurs “if the [defendant] . . . intentionally or knowingly . . . causes the

penetration of the . . . sexual organ of another person by any means, without that person’s

consent.” TEX. PENAL CODE ANN. § 22.011(a) (Vernon 2003). If “the actor compels the other

person to submit or participate by the use of physical force or violence,” then the act is without

the victim’s consent. Id. § 22.011(b)(1). The “complainant’s testimony alone is sufficient to

support” a conviction. Tinker v. State, 148 S.W.3d 666, 669 (Tex. App.—Houston [14th Dist.]

2004, no pet.) (citing Garcia v. State, 563 S.W.2d 925, 928 (Tex. Crim. App. 1978)); see also

TEX. CODE CRIM. PROC. ANN. art. 38.07(a) (Vernon 2005) (allowing a conviction for sexual

assault based on the victim’s uncorroborated testimony if the victim tells another person within

one year of the incident).

C. Analysis

       In this case, Briseño argues that no rational jury could have considered the evidence,

particularly the inconsistencies in Lettie’s testimony, and found beyond a reasonable doubt that

he acted without her consent. To prove Briseño acted without Lettie’s consent, the State offered

witness testimony and physical evidence.




                                                3
                                                                                   04-08-00353-CR

       The jury heard Lettie testify that she did not consent to having sex with Briseño and how

she desperately resisted his advances. She pushed him away and ran from him when he first

touched her, screamed, struggled to prevent him from removing her clothes, slapped his face, and

kicked as he carried her into the bedroom. Despite being dazed when she struck her head as he

threw her onto the bed, she covered her mouth to avoid being kissed, told him to “leave her in

peace,” and resisted his attempts to force her legs apart. The jury also heard testimony on

Lettie’s emotional state after the assault. Officer Lopez, who interviewed Lettie, testified that

she began to cry as she described Briseño’s assault. Lettie’s friend, Rosa Ochoa, testified that

Lettie was emotionally injured. Rosa’s lay-opinion testimony was consistent with that of Sara

Thompson, a licensed professional counselor, who testified that she counseled Lettie for about

two and one-half months after the assault.

       The State also presented physical evidence supporting Lettie’s testimony that she did not

consent. Three days after the assault, Lettie was examined at Laredo Medical Center. She

complained of injury to her neck and genitals which she attributed to an event three days prior at

her “boss’s house.” The attending physician wrote his impression of Lettie’s condition in the

medical records: “Vaginal bruise, Vaginitis. Alleged rape.”

       In response, Briseño testified that Lettie first consented to sex for money, but afterwards

demanded more money from him or she would tell the police he raped her. Briseño’s counsel

cross-examined Lettie and attacked her credibility by emphasizing inconsistencies in her

accounts of the events.

       After hearing the conflicting witness testimony and considering the evidence, the jury

found Briseño acted without Lettie’s consent. We hold, based on our review of “the evidence in

the light most favorable to the prosecution,” that a rational jury could find beyond a reasonable



                                                4
                                                                                      04-08-00353-CR

doubt that Lettie did not consent and Briseño committed sexual assault. See Jackson, 443 U.S. at

319; Sells, 121 S.W.3d at 754–55.

                             COMMUNITY SUPERVISION CONDITIONS

       In his second issue, Briseño argues that some of his court imposed community

supervision conditions are invalid because they are not reasonably related to the crime, are too

vague, or are “constitutionally infirm.”

A. Standard of Review

       We review the community supervision conditions imposed by the trial court under an

abuse of discretion standard. Tamez v. State, 534 S.W.2d 686, 690–93 (Tex. Crim. App. 1976);

LeBlanc v. State, 908 S.W.2d 573, 574 (Tex. App.—Fort Worth 1995, no pet.).

B. Discretion in Community Supervision Conditions

       Texas law gives a trial court “broad discretion” in creating community supervision

conditions. Butler v. State, 189 S.W.3d 299, 303 (Tex. Crim. App. 2006); Barton v. State, 21
S.W.3d 287, 288–89 (Tex. Crim. App. 2000).           Specifically, “[t]he judge may impose any

reasonable condition that is designed to protect or restore the community, protect or restore the

victim, or punish, rehabilitate, or reform the defendant.” TEX. CODE CRIM. PROC. ANN. art

42.12(11)(a) (Vernon 2006); accord Barton, 21 S.W.3d at 289. But the court’s discretion is

limited. See Barton, 21 S.W.3d at 289 (listing some invalid conditions); Tamez, 534 S.W.2d at

692 (stating, particularly for conditions infringing on Fourth Amendment rights, a probationer’s

“expectations [of privacy] may be diminished only to the extent necessary for his reformation

and rehabilitation”). If a trial court imposes an invalid condition, an appellate court may delete it

from the trial court’s judgment. Barton, 21 S.W.3d at 289.

       A condition of probation is invalid if it has all three of the following
       characteristics:

                                                 5
                                                                                                  04-08-00353-CR

              (1) it has no relationship to the crime;
              (2) it relates to conduct that is not in itself criminal; and
              (3) it forbids or requires conduct that is not reasonably related to the
                  future criminality of the defendant or does not serve the statutory
                  ends of probation.

Lacy v. State, 875 S.W.2d 3, 5 (Tex. App.—Tyler 1994, pet. ref’d) (citations omitted); accord

Marcum v. State, 983 S.W.2d 762, 768 (Tex. App.—Houston [14th Dist.] 1998, pet. ref’d). A

community supervision “condition is not necessarily invalid simply because it affects [the

defendant’s] ability to exercise constitutionally protected rights.” Lee v. State, 952 S.W.2d 894,

900 (Tex. App.—Dallas 1997, no pet.) (en banc). A condition that is “reasonably related to the

purposes of probation” is permissible. Id. “Reasonably related” hinges on three factors: “(1) the

purposes sought to be served by probation; (2) the extent to which constitutional rights enjoyed

by law-abiding citizens should be accorded to probationers; and (3) the legitimate needs of law

enforcement.” Macias v. State, 649 S.W.2d 150, 152 (Tex. App.—El Paso 1983, no pet.)

(quoting United States v. Tonry, 605 F.2d 144, 150 (5th Cir. 1979), abrogation on other grounds

recognized by United States v. Tex. Tech Univ., 171 F.3d 279, 287 (5th Cir. 1999)); accord Lee,
952 S.W.2d at 900.

C. Analysis

        Here, Briseño complains that conditions 6B, 7, and 27H–K, N are not reasonably related

to the purposes of probation and are invalid. 2 The conditions imposed by the court to which

Briseño objects are:

        6.    B. Consent to search of your person, or residence, or of any vehicle in
                 which you are operating at any time by your Supervision Officer without
                 prior notice or search warrant, to determine if you are in compliance
2
 On appeal, Briseño has briefed and argued only some of the conditions to which he objected before the trial court.
Briseño’s objections to those conditions not properly briefed are waived. See TEX. R. APP. P. 38.1(h) (requiring
argument and authorities); Roise v. State, 7 S.W.3d 225, 232 (Tex. App.—Austin 1999, pet. ref’d) (waiving a point
of error not supported by argument or authorities); Lee v. State, 952 S.W.2d 894, 898 (Tex. App.—Dallas 1997, no
pet.) (en banc).

                                                        6
                                                                                      04-08-00353-CR

                 with the Conditions of Community Supervision. Any contraband found
                 to be in your possession is subject to confiscation.

       7.   Remain within Webb County, Texas, unless permitted in writing to depart by
            the Court or by the Supervision Officer.

       27. H. Not enter the premises or act as an employee or volunteer at any place or
              activity where minor children under the age of seventeen (17) are
              gathered or known to congregate. . . .

            I.   Have no direct contact with or enter onto the premises where the victim
                 or ANY minor children, including your own children, or stepchildren
                 reside or are present [without prior permission]. . . .

            J.   Not reside or go within 1,000 feet of any school, day care center, or
                 other area where children congregate [without prior permission].

            K. Do not reside, or attempt to reside, in a household where minor children
               live without the approval of the Court.

            N. Notify third parties of possible risks resulting [from] your criminal
               record, personal history or characteristics. You will also permit your
               Supervision Officer to make such notification and to confirm your
               compliance with such notification requirements.

In response to Briseño’s timely objections, the trial court amended some of the conditions. The

court disallowed condition 6B searches of Briseño’s residence or vehicle between the hours of

midnight and 6:00 a.m. but otherwise left the condition in effect. The court modified condition 7

to permit Briseño to continue to travel outside the county to “celebrations, fairs or festivities” to

sell food for his restaurant business. The court revised condition 27’s requirements, in part, to

allow Briseño to have normal contact with his children, visit stores on business, attend church

services, and go to movies.

       The State asserts the travel restrictions, warrantless search provisions, and sex offender

restrictions may help deter future criminal conduct, will enable the supervision officer to monitor

Briseño’s compliance and rehabilitation, and are authorized by article 42.12 of the Code of

Criminal Procedure.



                                                 7
                                                                                                   04-08-00353-CR

        1. Condition 6B

        Briseño complains that, under Tamez, condition 6B is too broad and improperly allows

the State to violate his Fourth Amendment right to be free from unreasonable searches. See

Tamez, 534 S.W.2d at 692 (holding the probationer’s warrantless search condition “was not

reasonable in light of the purposes of Article 42.12”). But Tamez is distinguishable. The

probationary condition Tamez rejected allowed a search of Tamez’s person, residence, and

vehicle at any time, by any law enforcement officer, for any purpose, and without any

individualized suspicion. Id. Here, condition 6B subjects Briseño’s person, residence, and

vehicle to warrantless search, but only within certain hours (for his residence and vehicle), only

by his supervision officer, only “to determine if [he is] in compliance with the Conditions of

Community Supervision,” and, arguably, only supported by reasonable suspicion. 3 Moreover,

the condition is reasonably related to probationary purposes. See Lee, 952 S.W.2d at 900.

Permitting a search by his supervision officer—based on reasonable suspicion—of his person,

vehicle, and residence can help rehabilitate Briseño in at least two ways. First, knowing his

conduct is subject to heightened scrutiny, Briseño may be deterred from any future assault, and

second, his supervision officer is better able to monitor his compliance with his conditions. See

McArthur v. State, 1 S.W.3d 323, 332 (Tex. App.—Fort Worth 1999, pet. ref’d); Macias, 649
S.W.2d at 152; see also TEX. CODE CRIM. PROC. ANN. art. 42.12 sec. 11(a) (Vernon 2006)

(allowing reasonable conditions that protect the community or reform the defendant). We hold

the court did not abuse its discretion in imposing condition 6B. See United States v. Knights, 534
U.S. 112, 119 (2001) (concluding that an even broader search condition applied to a probationer


3
  The State’s brief does not assert that Briseño could be searched without reasonable suspicion. In fact, the State,
citing Knights and its reliance on reasonable suspicion to find a warrantless search reasonable, seems to recognize
that limitation. See United States v. Knights, 534 U.S. 112, 120 n.6 (2001) (electing not to decide whether a search
of a probationer under a probation condition but without reasonable suspicion is an unreasonable search).

                                                         8
                                                                                   04-08-00353-CR

“would further the two primary goals of probation—rehabilitation and protecting society from

future criminal violations”); McArthur, 1 S.W.3d at 332 (upholding search conditions similar to

those imposed on Briseño).

       2. Condition 7

       Initially, condition 7 restricted Briseño from leaving Webb County without prior

permission, but the court substantially relaxed the condition to permit him to continue to operate

his business.   Clearly, Briseño’s otherwise constitutionally protected rights of travel and

association are partially restricted by the condition. See Knights, 534 U.S. at 119 (“[A] court

granting probation may impose reasonable conditions that deprive the offender of some freedoms

enjoyed by law-abiding citizens.”); Lee, 952 S.W.2d at 900 (permitting such restrictions).

However, the condition serves the purposes of probation by allowing his supervision officer to

better monitor his compliance and ensure his rehabilitation without unreasonably restricting his

freedoms. See Macias, 649 S.W.2d at 152. We cannot say the trial court abused its discretion in

imposing condition 7.

       3. Condition 27

       Finally, Briseño objects that condition 27, sections H, I, J, K, and N, should not be

imposed because “his [sexual assault] conviction had absolutely nothing to do with children” and

the restrictions are not reasonably related to his crime. We disagree. The trial court has broad,

though not unlimited, discretion in imposing community supervision conditions. See Butler, 189
S.W.3d at 303. A trial court may impose conditions often used for those convicted of assaulting

a child on one convicted of assaulting an adult. Ex parte Alakayi, 102 S.W.3d 426, 435–36 (Tex.

App.—Houston [14th Dist.] 2003, pet. ref’d) (assuming, arguendo, the defendant had been

convicted for assaulting an adult and, even so, sustaining community supervision conditions



                                                9
                                                                                    04-08-00353-CR

preventing the defendant from having contact with any minor child including his own two-year-

old son whom he had raised from birth). Nevertheless, the trial court heard Briseño’s objections

and modified the conditions to permit “conduct that is not reasonably related to [Briseño’s]

future criminality [and] does not serve the statutory ends of probation.” See Lacy, 875 S.W.2d at

5. As modified, the conditions permit Briseño to: enter premises where minor children are

present “for . . . legitimate business purposes” (27H, I), visit stores for some personal and all

business purposes (27I), live in his own home (27J, K), and forego displaying a sex offender sign

at his business (27N). However, the trial court retained the remaining portions of condition 27.

The retained restrictions help protect society and help Briseño reform by requiring him to

disclose his intended locations, refrain from non-business trips to certain places, and warn others

of his previous criminal conduct. The restrictions may discourage Briseño from a future assault

and enable his supervision officer to monitor his rehabilitation. We hold that the modified

conditions are “reasonably related to the purposes of probation,” see Lee, 952 S.W.2d at 900, and

are valid, see Lacy, 875 S.W.2d at 5.

                                          CONCLUSION

       When examined in the light most favorable to the verdict, the evidence is legally

sufficient for the jury to have found beyond a reasonable doubt that Briseño acted without

Lettie’s consent. Further, the trial court did not abuse its discretion in setting the community

supervision conditions. Accordingly, we affirm the judgment of the trial court.


                                                 Rebecca Simmons, Justice

PUBLISH




                                                10